EXAMINER’S AMENDMENT

This Office action is a reply to the IDS filed on 6/29/2022. Claims 1-4 and 6-8 are pending. Claims 5 and 9 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

7. (Currently Amended) A main carrier mounting mechanism for a concrete ceiling, the main carrier mounting mechanism having a lightweight steel structure, the main carrier mounting mechanism comprising:
an upper horizontal portion mounted on a rod hanger;
a main standing portion having an upper end integrally coupled to one end of the upper horizontal portion and a lower end extending downward in a direction of gravity to have a length longer than a height of a main carrier;
Page 5 of 14a lower panel having one end integrally coupled to the lower end of the main standing portion, and an opposite end formed to have a width equal to a width of the main carrier so that the main carrier is seated thereon; and
a separation prevention fastener connected to the opposite end of the lower panel and extending toward an opposite end of the upper horizontal portion so as to define an open space, wherein:
the separation prevention fastener includes a first cut-off weak portion at a part of a lower end thereof, so that the separation prevention fastener is coupled to the upper horizontal portion in such manner that a female element receives a male member,
when the separation prevention fastener is fastened to a body, an upper fixing piece is provided on an inner surface of a first piece of the separation prevention fastener to fill a space together with one surface of the flange of a lower end of the rod hanger or fill the space together with one surface of a height adjustment nut, so that a tubular adjustment portion or the nut is prevented from being rotated when the separation prevention fastener is coupled to the upper horizontal portion in such manner that the [[a]] female element receives the [[a]] male member.  

8. (Currently Amended) The main carrier mounting mechanism of claim 1, wherein, when the upper horizontal portion is coupled to the main carrier separation prevention fastener in such manner that the [[a]] female element receives the [[a]] male member, at least one protruding piece is provided at a part of the opposite end of the upper horizontal portion and a fastening hole is formed in the main carrier separation prevention fastener so as to be mutually coupled to the protruding piece, or the fastening hole is formed in a part of the main standing portion and the protruding piece is provided on the first piece of the separation prevention fastener so as to be mutually coupled.


Claims 1-4 and 6-8 are allowed.
Claims 5 and 9 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in addition to applicant’s arguments filed on 3/3/2022, in light of the amendments filed on the same date, the prior art of record, particularly JP 2019-27273 A, as cited by applicant does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia a fixing piece provided on an inner surface of a first piece of the separation prevention fastener and fitted between a flange of a tubular adjustment portion at a lower end of the rod hanger and an upper end of the main carrier so as to prevent the main carrier and the main carrier mounting mechanism from moving, as recited in claim 1, and a separation prevention fastener coupled to an upper horizontal portion in such manner that a female element receives a male member, when the separation prevention fastener is fastened to a body, an upper fixing piece is provided on an inner surface of a first piece of the separation prevention fastener to fill a space together with one surface of the flange of a lower end of the rod hanger or fill the space together with one surface of a height adjustment nut, so that a tubular adjustment portion or the nut is prevented from being rotated when the separation prevention fastener is coupled to the upper horizontal portion in such manner that the female element receives the male member, as recited in claim 7. Claims 2-4 and 6 depend, directly or indirectly from claim 1. Claim 8 depends from claim 7. It would have been beyond the level of ordinary skill to combine or modify JP 2019-27273 A, or any other cited prior art reference with another prior art reference to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635